I concur with the majority's decision in Assignment of Error IV but I disagree per my dissent in State v. Nelson (August 6, 1996), Tuscarawas App. No. 95AP070051, unreported, and State v. Williams (September 23, 1996), Stark App. No. 95CA0258, unreported, with the statement that felonious assault can never be a lesser included offense of murder. The felonious assault instruction would not have been proper sub judice because the clear nature of the offense was to silence a witness who could identify him, thereby establishing "purpose" to kill.